Appeal by the employer and insurance carrier from a schedule award, under the Workmen’s Compensation Law, for 52 4/5% loss of hearing in both ears of claimant. Only issues of fact are involved. Claimant asserted that she was the victim of an assault in connection with a robbery, and while she was engaged in her employment. We may not weigh the testimony either as to the assault, or that bearing on causal relation between the assault and her loss of hearing. There is some evidence of probative character to sustain the award. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.